Title: From George Washington to Joseph Jones, 22 July 1780
From: Washington, George
To: Jones, Joseph


					
						Dear Sir,
						Head Quarters Bergen County 22d July 1780.
					
					Your favor of the 18th came to my hands last Night—considering the delicate situation in which I stand with respect to General Gates, I feel an unwillingness to give any opinion (even in a confidential way) in a matter in which he is concerned, lest my Sentiments (being known) should have unfavourable interpretations ascribed to them by illiberal Minds—I will however state facts, & leave you to draw inferences, with respect to the promotion required.
					Custom (for I do not recollect any resolve of Congress authorizing it) has established a kind of right to the promotion of Brigadiers in state lines (where there are Regiments enough to require a Brigr to command[)]. There can be no objection therefore to the Gentn named, on this ground.
					By the practice of our Army, never less than four Regiments are placed in a Brigade, but in cases of necessity.
					The quota of Regiments allotted to the State of Virginia originally, were 15—In the year 1778 there was an incorporation of some of them by the Committee of Arrangement (sent to the White Plains); & approved, to the best of my recollection by Congress—this reduced them to []; one of which is now at Fort Pitt.
					The State of Virginia at this time (sinc⟨e⟩ the recall of Weedon) has 4 Brigrs in pay, & two in active Service—Those in captivity will be injured if they should not return to actual command when they are exchanged; & they can have no command out of their own line. nor can there be any in it if new B: are made.
					The State was about to raise 5000 Men, 4000 of which is, more than probably as many as they will get—& were I to form my judgment from our usual disappointments, & the customary deficiency in these cases, I should not expect 3000 Men.
					
					At the request of Govr Jefferson, & from a list of the Officers of the Virga Line (not in captivity) I have made a temporary formation of these Troops into Six (or as the case may be) Seven Regiments, till they are surcharged—there being Officers enough in the State for this purpose.
					The case of S——ns is not singular, it frequently happens—& in the nature of things must happen, while we depend upon Militia; & the appointment of officers of his Rank are in the Executive of each State—I have no doubt but that several instances of this kind will occur under my immediate command in the course of the Campaign (if our intended operation goes forward)—It is unavoidable, while we depend upon Militia for field Service.
					The Gentn who is the Subject of your Letter is a brave Officer, and a well meaning man, but his withdrawing from Service at the time he did last year, could not be justified on any ground—there was not, to my knowledge, the smallest cause for dissatisfaction—and the season and circumstances were totally opposed to the measure, even if cause had existed, till matters assumed a different aspect than they were at the time of his proffered resignation.
					From this state of facts, which I beleive to be candid & impartial, you will judge of the propriety, or impropriety of the promotion in question, & act accordingly.
					If any letter of mine to Colo. Harrison (Speaker to the Virginia House of Delegates) could have a tendency to injure rather than promote the Service in which we are engaged, the operation of it, & my intention, are as far apart as the North pole is from the South. In May, after the Marquis’ arrival with assurances of speedy succour from France, I wrote to Colo. Harrison (which I had not done for many months before) and informed him—knowing the assembly was then sitting—of the totally deranged situation of our affairs—of our distresses—of the utter impracticability of availing ourselves of this generous aid, unless the States would rouse from the Torpor that had siezed them—and observed—that.
					If there is any thing in the foregoing quotation of my Letter to Colo. Harrison that could prejudice the Service, I must abide the consequences, for I certainly wrote what is recited—not officially as you will readily perceive, but in a private letter to a friend, whose influence, together with that of every well wisher to the cause I wanted to engage, as I thought it high time that every Engine should be at work. The whole of what I wrote on the points you mention, are faithfully transcribed, that you may judge how far it could prejudice the Service—With the greatest esteem & regard I am Dear Sir Yr Affe Hble Servt
					
						Go: Washington
					
					
					
						P.S. The latter clause of the quotation of my letter to Colo. Harrison I am not absolutely certain was sent. The original draught contained it, but I am in some doubt whether it was copied, or not. this I mention that there may be no possible mis-information on my part.
					
				